DETAILED ACTION
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 				Applicant’s arguments, see pages 15-17 of the Remarks filed March 19, 2021, are persuasive. Vrzalik in view of Brykalski does not teach “wherein the at least one remote server further includes a calibration engine and a global analytics engine; wherein the global analytics engine generates predicted values for the article based on data generated by the at least one body sensor in real-time; wherein the calibration engine generates a virtual model of the article based on optimized parameters for the article; wherein the calibration engine automatically updates the virtual model of the article in real time based on a difference between the predicted values for the article generated by the global analytics engine and the optimized parameters for the article” as in independent claims 1, 11 and 21. Additionally, U.S. Publication 2016/0015315 to Auphan as cited in related applications does not cure the deficiencies of Vrzalik and Brykalski.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/9/2021